DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 02/12/2020. Claims 1–10
are pending and are examined below.

Claim Objection(s)
Claims 1 and 5 are objected to because of the following informalities:
Claim 1: 
The limitation “determining if rear axle has been raised” is confusing and awkward to read. Examiner suggests amending the limitation to read “determining if a rear axle has been raised”
The limitation “informing driver of the increase” is confusing and awkward to read. Examiner suggests amending the limitation to read “informing a driver of the increase”
Claim 5:  The limitation “informing the driver the increase in rear axle height” is confusing to read and appears to be a typo. Examiner suggests amending the limitation to read “informing the driver of the increase in rear axle height”

Appropriate correction is required. 
Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 1, the recitation “determining if a rear axle height has changed” is vague and indefinite. Namely, it is unclear how determining a change in height of the rear axle can indicate either a negative tongue weight or an overload when in practice the rear axle does not change as it effectively is always at a height equal to the wheel’s radius. Indeed, a negative load or an overload may cause a ride height of the vehicle to change, but not necessarily the rear axle height. Examiner notes that the specification discloses that “the load from the trailer 180 can affect the ride height, for instance causing a change in ride height 110.”  Disclosure, ¶ 16. Furthermore, Examiner points to FIGS. 1 and 2 of the disclosure, which showcase the ride height of the vehicle being raised or lowered by a negative tongue weight 
	Claims 2–10 are rejected based at least upon their dependency on claim 1.
	Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–10 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more.

Per Step 1 of the two-step eligibility analysis (See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).), claims 1–10 are directed to a method. Accordingly, claims 1–10 fall under the statutory category of a process.
Per Step 2A, Prong One, claim 1 recites a method that includes the steps of:
“determining if a rear axle height has changed”
“determining if rear axle has been raised”
“calculating a tongue load”
“determining whether a … load is present”
Under the broadest reasonable interpretation of the claim, the claimed elements can be performed in the human mind. Indeed, determining if the height See MPEP § 2106.04(a)(2).
Per Step 2A, Prong Two, claim 1 does not integrate the judicial exception into a practical application. In particular, stripped of those claim elements that are directed towards an abstract idea, claim 1 merely recites:
“detecting … a negative load”
“informing driver”
However, the limitations of detecting a load and informing a driver amount to no more than insignificant extra-solution (pre-solution and/or post-solution) activity. See MPEP 2106.05(g). Accordingly, claim 1 is directed to an abstract idea that is not integrated into a practical application. 

Per Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Again, stripped of those claim elements that are directed towards an abstract idea, claim 1 recites insignificant extra-solution (pre-solution and/or post-solution) Activity, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. It is readily apparent that the claim elements are not directed to any specific improvements of the claim. Accordingly, the claim does not provide an inventive concept and is thus not patent eligible. 
Claims 2–10 depend on and include all the limitations of claim 1.

In regards to claims 2, 8, & 9:
Claim 2 recites “wherein the hitch is connected to a trailer”
Claim 8 recites “wherein the device is a hitch ball with a built-in scale”
Claim 9 recites “determining if there is an overload at the hitch”
These claim recitations are generally directed towards further limiting the mental process as described in claim 1 without adding significantly more, and, especially in the case of claim 9, reciting an additional mental process. Accordingly, claims 2, 8, and 9 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 1. See MPEP 2106.04(a)(2).

In regards to claims 5–7 & 10:
Claim 5 recites “providing an audio notification”
Claim 6 recites “providing a visual notification”
Claim 7 recites “providing an audio and visual notification”
Claim 10 recites “informing the driver of the overload”
These claim recitations are generally directed towards Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity. Accordingly, claims 5–7 and 10 are directed towards the abstract idea of a mental process and neither See MPEP 2106.04(a)(2).

In regards to claims 3 & 4:
Claim 3 recites “measuring the load with a load sensing trailer ball hitch”
Claim 4 recites “measuring the load with electronic suspension sensors”
These claim recitations are generally directed towards adding the words “apply it” (or an equivalent) with the judicial exception. See MPEP 2106.05(f). Accordingly, claims 3 and 4 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 1. See MPEP 2106.04(a)(2).

In light of the Step 2B analysis, claims 1–10, individually or as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, claims 1–10 do not pass the two-step eligibility analysis. Accordingly, claims 1–10 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more. 

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Schuler (DE102015207001A1; hereinafter referred to as Schuler). 

	As to claim 1, Schuler discloses:
	detecting whether a negative load has been placed on a hitch with a load detection assembly (A negative vertical load can be detected by evaluating the suspension travel on the vehicle axles, in particular the rear axle. See at least ¶¶ 16–17);
	determining if a rear axle height has changed from a predetermined value (A negative vertical load can be detected by evaluating the spring travel on the vehicle axles, in particular the rear axle. See at least ¶¶ 16–21, FIG. 1);
A negative vertical load can be detected by evaluating the spring travel on the vehicle axles, in particular the rear axle. See at least ¶¶ 16–21, FIG. 1);
calculating a tongue load with a device (A negative vertical load can be detected by evaluating the suspension travel on the vehicle axles, in particular the rear axle. See at least ¶¶ 13, 15–16, 19–20);
	determining whether a negative tongue load is present (A negative vertical load can be detected by evaluating the suspension travel on the vehicle axles, in particular the rear axle. See at least ¶¶ 13, 15–16, 19–20); and
	informing driver of the increase in rear axle height due to the negative load on the hitch (An advantageous embodiment of the invention is characterized in that at the same time a driver warning is issued when a negative vertical load occurs. See at least ¶¶ 9, 22).

As to claim 2, Schuler discloses wherein the hitch is connected to a trailer (An advantageous embodiment of the invention is characterized in that at the same time a driver warning is issued when a negative vertical load occurs. See at least ¶¶ 9, 22).

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5–7, & 9–10 are rejected under U.S.C. § 103 as being unpatentable over Schuler in view of Wirthlin (US20130253814A; hereinafter referred to as Wirthlin). 

As to claim 3, Schuler fails to explicitly disclose measuring the load with a load sensing trailer ball hitch.
However, Wirthlin teaches measuring the load with a load sensing trailer ball hitch (Strain gauges are oriented vertically … to sense the shear stresses caused by a vertical load on the hitch ball 26. See at least ¶ 65, FIGS. 1–4). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. Wirthlin teaches measuring the load with a load sensing trailer ball hitch.


As to claim 5, Schuler fails to explicitly disclose wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing an audio notification to the driver.
However, Wirthlin teaches wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing an audio notification to the driver (If it is determined that other factors would result in an unsafe towing condition, then the user is notified at box 596. See at least ¶ 148, The display, an audible signal, or other means can be used to notify a user when to start and/or stop the tow vehicle with attached trailer. See at least ¶ 126). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. Wirthlin teaches informing the driver the increase in rear axle height due to the load on the hitch includes via an audio notification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and 

As to claim 6, the invention of Schuler fails to explicitly disclose wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing a visual notification to the driver.
However, Wirthlin teaches wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing a visual notification to the driver If it is determined that other factors would result in an unsafe towing condition, then the user is notified at box 596. See at least ¶ 148, The display, an audible signal, or other means can be used to notify a user when to start and/or stop the tow vehicle with attached trailer. See at least ¶ 126). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. Wirthlin teaches informing the driver the increase in rear axle height due to the load on the hitch via a visual notification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and include the feature of wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing a visual notification to the driver, as 

As to claim 7, Schuler fails to explicitly disclose wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing an audio and visual notification to the driver.
However, Wirthlin teaches wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing an audio and visual notification to the driver (If it is determined that other factors would result in an unsafe towing condition, then the user is notified at box 596. See at least ¶ 148, The display, an audible signal, or other means can be used to notify a user when to start and/or stop the tow vehicle with attached trailer. See at least ¶ 126). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. Wirthlin teaches informing the driver the increase in rear  axle height due to the load on the hitch via an audio and visual notification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and include the feature of wherein informing the driver the increase in rear axle height due to the load on the hitch includes providing an audio and visual notification to the driver, as taught by Wirthlin, because the provision of both an audio and visual 

As to claim 9, Schuler fails to explicitly disclose determining if there is an overload at the hitch.
However, Wirthlin teaches determining if there is an overload at the hitch (At button 600, the user can be notified that the tongue weight exceeds the predetermined limits. See at least ¶ 148). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. Wirthlin teaches determining if there is an overload at the hitch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and include the feature of determining if there is an overload at the hitch, as taught by Wirthlin, because determining if there is an overload at the hitch is a well-known feature in the art for tongue load detection. Indeed, an overload at the hitch is a common problem associated with trailer towing which presents safety and control issues for a driver operating a vehicle. 

As to claim 10, Schuler fails to explicitly disclose informing the driver of the overload.
However, Wirthlin teaches informing the driver of the overload (At button 600, the user can be notified that the tongue weight exceeds the predetermined limits. See at least ¶ 148). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and include the feature of informing the driver of the overload, as taught by Wirthlin, because informing the driver of the overload is a well-known feature in the art for preventing operation of a vehicle under unsafe towing conditions. Indeed, an overload may cause control and safety issues for a driver operating a vehicle; thus it is imperative to notify a user of an overload condition.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Schuler in view of Crooks (US20200047579A1; hereinafter referred to as Crooks).

As to claim 4, Schuler fails to explicitly disclose measuring the load with electronic suspension sensors.
However, Crooks teaches measuring the load with electronic suspension sensors (The excessive tongue weight alert system 10 may further comprise one or more transducers 34 for measuring the height or the change in height of the front suspension 112 and the rear suspension 114. Crooks; see at least ¶¶ 30, 45, 48–49, 52, 54–56, 64, FIGS. 2, 3). 
Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schuler and include the feature of measuring the load with electronic suspension sensors, as taught by Crooks, because measuring a load with electronic suspension sensors is a useful feature for determining a change in ride height of the vehicle due to either a negative or positive load at a trailer tongue. Furthermore, the incorporation of such sensors allows for more accurate and precise measurements of the load, thus increasing the efficacy of load sensing. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Schuler in view of VansBurskirk et al. (US20060290102A1; hereinafter referred to as VansBurskirk).

	As to claim 8, Schuler fails to explicitly disclose wherein the device is a hitch ball with a built-in scale.
	However, VansBurskirk teaches wherein the device is a hitch ball with a built-in scale (The trailer ball 101 also includes an integrated sensor for detecting weight. See at least ¶¶ 25, 29, FIG. 2, sensor 211.). 
	Schuler discloses detecting a negative load on a hitch, calculating the tongue load, determining if a negative load is present, and informing the driver of the increase in axle height due to the negative load on the hitch. VansBurskirk teaches wherein the device is a hitch ball with a built-in scale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668